department of the treasury washington dc contact person telephone number in reference to date t ep ra t3 feb internal_revenue_service uniform issue list att'n legend company a company b company c group d employees division e plan x dear this is in response to your request for a private_letter_ruling dated date as supplemented by additional correspondence dated date and december which was submitted by your authorized representative the request concerns the federal_income_tax consequences of certain transactions under sec_401 of the intemal revenue code code your authorized representative submitted the following facts and representations in support of the requested rulings plan x is a defined_contribution_plan qualified under sec_401 and sec_401 of the code pian x provides for salary deferral contributions under sec_401 employer matching_contributions and employer profit-sharing contributions plan x is a multiple employer pian within the meaning of sec_413 of the code company a sponsors plan x in company a entered into a joint arrangement with company c which allowed the two companies to performed these functions on an individual basis company c company a employed the group d employees to handle legal claims and to provide legal advice the group d employees were part of a larger centralized operation known as division e which provides legal services to companies including company c prior to the termination of its joint arrangement with company a in connection with its joint arrangement with at less cost than if the companies of company a and certain other page in company a and company c terminated their joint arrangement and company c entered into a similar joint arrangement with company b because of the termination of the joint arrangement with company c company a discharged all the group d employees effective date effective date the group d employees were hired by company b to provide legal services in connection with company b's joint arrangement with company c this work is unrelated to the ongoing business of company a company a and company b have always been and do remain separate and distinct they are unrelated within the meaning of sec_414 c and m of the code there was no liquidation merger consolidation or transfer of corporate assets of group d’s former employer in connection with group d’s termination of employment by company a and re-employment by company b during their employment with company a the group d employees participated in plan x section dollar_figure of plan x provides that a participant may receive a distribution of the vested interest in his or her account from the plan upon termination of employment termination of employment is defined in section dollar_figure of plan x to mean the date on which an employee’s employment ends as a result of the resignation retirement discharge or death of the employee based on the foregoing facts and representations you have requested a ruling that a plan x distribution to the group d employees by reason of company a’s discharge of such employees will be considered to be made on account of the employees’ separation_from_service within the meaning of sec_401 of the code and sec_1 k -1 d i i of the income_tax regulations sec_401 of the code provides in relevant part that distributions from a cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 and sec_1_401_k_-1 of the income_tax regulations further provide that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_181 provides that an employee will be considered separated from service within the meaning of sec_402 of the code formerly sec_402 of the code only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer revrul_80_129 1980_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer the issue is whether the affected employees incurred a separation_from_service on account of their discharge by company a these discharged employees are engaged in work unrelated to the ongoing business of company a company a and company b have always been and do remain separate and distinct they are unrelated within the meaning of sec_414 c and m of the code there is no liquidation merger consolidation or reorganization transfer of corporate assets or any other similar corporate transaction associated with the discharge of these employees accordingly we conclude that distributions from plan x to the affected employees wil be considered as made upon a separation_from_service within the meaning of sec_401 i i of the code and corresponding regulations page the above ruling is based on the assumption that plan x is qualified under sec_401 a of the code and the related trust will be tax exempt under sec_501 a of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours rauces v flrar frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division
